Citation Nr: 1761079	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for myositis, right lumbar paravertebral muscles.

2.  Entitlement to service connection for myositis, right lumbar paravertebral muscles.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression disorder (MDD), as secondary to service-connected conditions.

4.  Entitlement to service connection for knee arthralgia, claimed as bilateral knee condition, to include as secondary to service-connected conditions.

5.  Entitlement to service connection for right ankle fracture and tibiotalar fusion, claimed as bilateral ankle condition, to include as secondary to service-connected conditions.

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to November 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Additionally, the Board notes that on the Veteran's December 2015 Substantive Appeal, he specifically and clearly restricted his appeal to the issues of new and material evidence for myositis, right lumbar paravertebral muscles and entitlement to service connection for MDD, PTSD, knee arthralgia, and right ankle fracture.  Thus, the issues of entitlement to service connection for wrist and arm conditions are not before the Board.

The Veteran initially filed a claim to establish service connection for MDD and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, to include PTSD and MDD, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for knee arthralgia and right ankle fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1998 rating decision denied service connection for myositis, right lumbar paravertebral muscles.  The rating decision was not appealed, nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for myositis, right lumbar paravertebral muscles, and raises a reasonable possibility of substantiating that claim.

3.  The claims file does not contain evidence of record clearly and unmistakably showing both that the Veteran's back disorder preexisted service and that it was not aggravated by service.

4.  The claims file does contain evidence that the Veteran was first extensively treated for a back disorder in service and that he continued to experience back pain ever since service.

5.  Affording the Veteran the benefit of the doubt, his current myositis, right lumbar paravertebral muscles is related to an event or injury during active military service.
6.  Affording the Veteran the benefit of the doubt, his current acquired psychiatric disorder was secondarily caused by his now service-connected myositis, right lumbar paravertebral muscles.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision that denied service connection for myositis, right lumbar paravertebral muscles is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for myositis, right lumbar paravertebral muscles.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for myositis, right lumbar paravertebral muscles have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include as due to myositis, right lumbar paravertebral muscles, have been met.  38 U.S.C. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2017); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable dispositions of the claims of entitlement to service connection for myositis, right lumbar paravertebral muscles and an acquired psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C. § 5103A (2012) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C. § 5108 (2012).  See 38 U.S.C. § 5103A(f) (2012).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2017) in order to have a finally denied claim reopened under 38 U.S.C. § 5108 (2012).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the September 1998 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's myositis claim.  At the time of the September 1998 denial, the Veteran did not have any lay statements to corroborate how he injured his back during active service.  In a March 2013 statement, the Veteran's service buddy wrote that although he did not witness the incident in which the Veteran's back was injured, personally, he heard about it from many other people at the time.  Additionally, the Veteran's service buddy wrote that he personally drove the Veteran to his back therapy appointments at the hospital for 40 days.  This evidence was not before the RO in September 1998 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2017) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the September 1998 decision, and the claim must be reopened.




III.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Under 38 C.F.R. § 3.310(a) (2017), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004).

IV.  Analysis

Back Condition

In this case, the Veteran has asserted that his myositis, right lumbar paravertebral muscles is a result of an injury during active service.  The Board has reviewed the Veteran's service treatment records and on the Veteran's January 1976 Report of Medical Examination for induction, no spine, back, or other abnormalities were noted.  However, in an August 1976 VA hospital summary report, it was noted that the Veteran injured his back in July 1976.  An August 1976 treatment report authorized the Veteran for medical care or hospitalization as a result of severe back pain in the line of duty.  

An October 1976 consultation sheet noted that the Veteran had a history of back pain for one year and for only three to four months.  No explanation was given for these obviously contradictory facts.  The Veteran signed a statement indicating he had back pain that existed prior to service.  The Board notes that the Veteran is not competent to self-diagnose a preexisting back injury because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  Finally, there is no evidence in the claims file that any back condition clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  

As a result, the Board finds that the presumption of soundness has not been rebutted in this case.  Rather, the evidence clearly shows that the Veteran was treated initially, and very extensively, for back pain during his brief period of service, and that a November 1976 medical board determination found the Veteran unfit for enlistment because of low back pain.  The Veteran has persuasively asserted that this back disorder is linked to in-service injury, provided corroborating lay statements from a service buddy, and there is no competent evidence showing a significant intercurrent cause.  The Board thus finds that it is at least as likely as not that the Veteran's myositis, right lumbar paravertebral muscles was initially incurred in service.  Accordingly, the criteria for service connection have been met, and the claim is granted.

Acquired Psychiatric Disorder

In a July 1998 VA medical record, the VA psychologist opined that the Veteran's psychological condition "may date back to his military service in Puerto Rico in the mid-1970s.  The symptoms of depression and difficulty with feelings of hostility seemed to have had their origin in an incident where [the Veteran] had a superior officer step on his back while he was in a prone position during a training exercise."  The VA examiner noted that he encouraged the Veteran to file a claim for service connection for a mental disorder.  The Board thus finds that it is at least as likely as not that the Veteran's acquired psychiatric disorder, to include PTSD and MDD, was secondarily caused by his service-connected myositis, right lumbar paravertebral muscles.  Accordingly, the criteria for service connection have been met on a secondary basis, and the claim is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for myositis, right lumbar paravertebral muscles is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for myositis, right lumbar paravertebral muscles is granted.

Entitlement to service connection for an acquired psychiatric disorder, as secondary to service-connected myositis, right lumbar paravertebral muscles is granted.





REMAND

Concerning the claims for service connection for knee arthralgia and right ankle fracture and tibiotalar fusion, both as due to service-connected conditions, the Board notes that the Veteran has never had VA examinations to evaluate these disabilities and to determine if they are etiologically related to his now service-connected back condition.  As a result, new VA examinations are necessary to evaluate these conditions on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. After the above has been completed, schedule the Veteran for a VA medical examination to determine the nature and etiology of any diagnosed conditions concerning his claims for knee arthralgia and right ankle fracture and tibiotalar fusion.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

For each diagnosed disability, an opinion must be provided that such disability is either directly related to active military service or is proximately due to or chronically aggravated by the Veteran's service-connected myositis, right lumbar paravertebral muscles.  If there are any claimed disabilities for which a current diagnosis cannot be rendered, the examiner should so explain.  A complete rationale for each opinion must be provided.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his attorney with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


